Fourth Court of Appeals
                                             San Antonio, Texas
                                                  September 25, 2015

                                                 No. 04-15-00109-CR



                                             Valentino "Tino" MUNOZ,
                                                     Appellant/s

                                                          v.
                                             The State of TexasAppellee
                                               The STATE of Texas,
                                                      Appellee

                         From the 198th Judicial District Court, Kerr County, Texas
                                         Trial Court No. B14-299
                                 Honorable Rex Emerson, Judge Presiding

                                                        ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to February 26, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:             Scott Monroe                                      M. Patrick Maguire
                District Attorney - 198th Judicial District       M. Patrick Maguire, P.C.
                402 Clearwater Paseo                              945 Barnett Street
                Suite 500                                         Kerrville, TX 78028
                Kerrville, TX 78028